               Case 2:18-cv-01132-TSZ Document 127 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7         ESTHER HOFFMAN, et al.,

 8                                    Plaintiffs,

                 v.                                                  C18-1132 TSZ
 9

           TRANSWORLD SYSTEMS                                        MINUTE ORDER
10
           INCORPORATED, et al.,
11
                                      Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14          (1)     Plaintiffs’ Motion for Leave to File Third Amended Complaint (“TAC”),
     docket no. 122, is DENIED.1 The proposed TAC, Exhibit 1 to the Declaration of Guy
15   W. Beckett (docket no. 123), does not allege sufficient factual content to establish
     standing with respect to National Collegiate Student Loan Trust (“NCSLT”) 2003-1,
16   NCSLT 2004-1, NCSLT 2005-1, NCSLT 2006-2, NCSLT 2006-4, NCSLT 2007-1,
     NCSLT 2007-2, NCSLT 2007-3, or National Collegiate Master Student Loan Trust I, the
17   claims against which the Court previously dismissed without prejudice (collectively,
     “Dismissed Defendants”). See Order (docket no. 118 at 4–5). To support Plaintiffs’
18   claims against the Dismissed Defendants, the proposed TAC alleges that Dismissed
     Defendants “knew that they had no ability to prove the ownership of debts,” and that they
19   agreed with the other Defendants that Defendants Patenaude and Felix, A.P.C. and
     Matthew Cheung would “pursue litigation to collect from student loan borrowers whose
20   loans were/are purportedly owned by NCSLTs[] by presenting [false] affidavits.” TAC
     at ¶¶ 134, 135. Those allegations, however, are too conclusory to show that Plaintiffs
21   have standing to pursue claims against Dismissed Defendants, under either a conspiracy
     theory or a juridical-link theory. It is undisputed that no named Plaintiff can trace the
22
     1
23     The Court, however, declines to strike portions of Plaintiffs’ reply brief, docket no. 125, in support of
     the instant motion. See Surreply (docket no. 126).
     MINUTE ORDER - 1
             Case 2:18-cv-01132-TSZ Document 127 Filed 03/02/21 Page 2 of 2



     injury in fact directly to Dismissed Defendants, but only to Defendants NCSLTs that
 1
     allegedly hold or held Plaintiffs’ notes. See Easter v. Am. W. Fin., 381 F.3d 948, 962
     (9th Cir. 2004); Reply (docket no. 122 at 5–6). Nor can Plaintiffs “sidestep the
 2
     traceability hurdle” through allegations of conspiracy or concerted action among all of
     the NCSLTs, absent plausible factual allegations that Dismissed Defendants’ alleged
 3
     conspiratorial actions are traceable to the named Plaintiffs’ injuries in fact. See Perez v.
     Nidek Co., Ltd., 711 F.3d 1109, 1113 (9th Cir. 2013) (concluding “allegations of
 4
     conspiracy and aiding and abetting” were “insufficient to establish standing or to survive
     a motion to dismiss”); see also Easter, 381 F.3d at 962 (concluding plaintiffs could not
 5
     acquire standing where there was “no evidence that their alleged injuries were the result
     of a conspiracy or concerted scheme between the Trust Defendants”).
 6
           Likewise, the proposed TAC’s assertion that Plaintiffs are entitled to relief against
 7 the Dismissed Defendants “under the juridical link doctrine,” TAC at ¶ 189, is nothing
   “more than conclusory and bare bones words and phrases without any factual content.”
 8 Perez, 711 F.3d at 1113; see Easter, 381 F.3d at 962 (“The Trust Defendants are not
   juridically linked, and Borrowers cannot acquire standing to sue those defendants who do
 9 not now hold and have never held a named plaintiff’s loan through the juridical links
   doctrine.”). Because Plaintiffs’ claims against Dismissed Defendants fail, any
10 amendment would be futile. See id. The futility of Plaintiffs’ proposed amendments, in
   light of the amendments previously allowed, persuade the Court that Plaintiffs are not
11 entitled to the leave sought, notwithstanding the requirement that such leave be “freely
   give[n].” Fed. R. Civ. P. 15(a)(2).
12
           (2)    Defendants’ response to Plaintiffs’ Second Amended Complaint is due on
13 or before March 23, 2021. The Rule 26(a) Initial Disclosures deadline is March 30,
   2021. The Rule 26(f) Conference deadline is April 6, 2021. The parties’ Joint Status
14 Report and Discovery Plan is due April 13, 2021. See Stipulation and Order (docket
   no. 121).
15
           (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17          Dated this 2nd day of March, 2021.

18
                                                       William M. McCool
                                                       Clerk
19
                                                       s/Gail Glass
20
                                                       Deputy Clerk
21

22

23

     MINUTE ORDER - 2
